TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00157-CV


Susan Combs, Comptroller of Public Accounts of the State of Texas; and Greg Abbott,
Attorney General of the State of Texas, Appellants

v.

Frito Lay, Inc., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
NO. D-1-GN-08-004051, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Appellants have filed a unopposed motion to dismiss their appeal.  We grant the
motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a).

						____________________________________
						David Puryear, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed on Appellant's Motion
Filed:   April 7, 2011